Citation Nr: 1008965	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for a residual 
scar from an epigastric hernia repair, currently rated as 
noncompensably (0 percent) disabling prior to August 25, 
2003, and 10 disabling percent from August 25, 2003.

2.  Entitlement to an effective date earlier than August 25, 
2003, for a 10 percent rating for a residual scar from an 
epigastric hernia repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 
1976, with additional service in the Mississippi Army 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004, and 
continued in July 2004 after the receipt of additional 
evidence, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The RO granted 
entitlement to service connection for a residual tender scar 
of an epigastric hernia repair, and assigned a zero percent 
(noncompensable) rating for the period from March 10, 1988, 
to August 24, 2003, and an evaluation of 10 percent effective 
from August 25, 2003.  The Veteran appeals for assignment of 
higher initial ratings, to include an effective date earlier 
than August 25, 2003, for the currently assigned 10 percent 
rating.

The Veteran provided testimony at an August 2006 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

Correspondence received by the Board in February 2010 
pertains to issues of service connection for headaches as 
secondary to a head injury and service connection for ankle 
disability (which ankle is not specified).  The 
correspondence requests that the Board direct certain actions 
on behalf of the Veteran with respect to these claims.  From 
VA's computerized records it appears that a rating decision 
on these matters was issued by the RO in July 2009.  However, 
there is nothing in the claims file and nothing in VA's 
computerized records to establish that the matters are 
currently within the Board's jurisdiction or are in any way 
related to the issues decided herein.  Therefore, the issues 
of service connection for headaches as secondary to a head 
injury and service connection for ankle disability are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran has a residual scar as a result of an in-service 
epigastric hernia repair; for the period from March 10, 1988, 
forward, the scar has been superficial, tender and painful on 
objective examination, and is productive of  no further 
functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of March 10, 
1988, for a 10 percent rating for a residual scar from an 
epigastric hernia repair, are met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2009); 38 
C.F.R. §§ 4.114, Diagnostic Code 7804 (as in effect prior to 
August 30, 2002, and as revised effective from August 30, 
2002).

2.  The criteria for an initial rating in excess of 10 
percent for a residual scar from an epigastric hernia repair 
are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.7 (2009); 38 C.F.R. §§ 4.114, Diagnostic 
Code 7804 (as in effect prior to August 30, 2002, and as 
revised effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 73 Fed. Reg. 23353 (as it amends 38 C.F.R. § 
3.159(b)(1), effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A September 2003 VCAA letter explained to the Veteran the 
evidence necessary to substantiate the claim for service 
connection for residuals of a hernia repair.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b).  This was prior to initial adjudication 
of his reopened claim in January 2004.

As the May 2004 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for a 
residual tender scar from an epigastric hernia repair, this 
claim is now substantiated.  In cases like this one, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been substantiated, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Consistent with established case law, a new 
paragraph (b)(3) was added to 38 C.F.R. § 3.159, effective 
May 30, 2008, which states that no duty to provide section 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement."  Thus, no further notice is required and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the Veteran's claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Although for the reasons stated directly above further VCAA 
notice was not required in this case, VCAA letters dated in 
June 2004, May 2007, and May 2009 explained the evidence 
necessary to substantiate the claims for a higher initial 
rating and an earlier effective date for a compensable 
rating.  These letters also informed the Veteran of his and 
VA's respective duties for obtaining evidence.  In addition, 
the May 2007 and May 2009 VCAA letters from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

With regard to the duty to assist, the claims file contains 
service treatment records, records from the Social Security 
Administration (SSA), VA examination reports, and reports of 
VA and private treatment.  

In addition, the Veteran has been requested on multiple 
occasions to provide an authorization for release of medical 
release from Crystal Springs Clinic, indicated by the Veteran 
to have several years of relevant treatment records.  In May 
2009, he was specifically advised that VA needed a new 
authorization for release of medical information from him 
because an authorization he had provided in 2006 was now 
outdated, and that these records were necessary for the 
evaluation of his claims on appeal.  The Veteran has not 
replied to VA's multiple requests for reauthorization of the 
release of medical information from Crystal Springs Clinic.  
This cycle of non-responsiveness has now extended over the 
course of nearly three years and two Board remands.  The 
Board finds that, in part due to the lack of sufficient 
cooperation from the Veteran in the development of his claim, 
it is now time for a final appellate decision based on the 
evidence of record.  The Board further notes that although 
the most recent medical evidence of record is from July 2004, 
the Veteran has not fully cooperated in the development in 
his claim and there is no evidence to indicate his residual 
scar to be unstable or that the Veteran has worsening 
symptoms.  Thus, a new VA examination is not warranted by 
evidence of record or contentions of the Veteran. See Snuffer 
v. Gober 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Veteran's lack of sufficient cooperation in VA's attempts to 
obtain relevant records of private treatment is a factor in 
VA's decision to adjudicate the current claim without further 
development of the claim.  

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  All relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  
Essentially, all evidence available to VA that could 
substantiate the claims on appeal has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.




Merits of the Claims

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date with respect 
to an increase in disability evaluation will generally be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o). 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the United States Court of Appeals for Veterans Claims noted 
that while pyramiding of disabilities is to be avoided 
pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  Esteban, 6 Vet. App. at 261.  The 
critical element is that none of the symptomatology for one 
condition is duplicative of or overlapping with the 
symptomatology of the other condition.  Id. at 262.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The rating criteria for evaluation of scars changed as of 
August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  For the period through August 29, 2002, the Veteran's 
epigastric hernia scar must be rated under the older 
criteria, regardless of whether the new criteria are more 
favorable to his claim; while, for the period from August 30, 
2002, forward, the Veteran's claim should be rated pursuant 
to the set of criteria which is more favorable to his claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  See VAOPGCPREC 3-
2000.
 
Pursuant to 38 C.F.R. § 4.118 as in effect prior to August 
30, 2002, superficial scars that are poorly nourished, with 
repeated ulceration, warrant a 10 percent evaluation under 
Diagnostic Code 7803; and scars that are tender and painful 
on objective observation warrant a 10 percent evaluation 
under Diagnostic Code 7804.  Other scars can be rated on 
limitation of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).

Revised 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805, as in effect from August 30, 2002, reads as follows:

        7803 Scars, superficial, unstable: rated at 10 percent.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the 
scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

        7804 Scars, superficial, painful on examination: rated 
at 10 percent.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)

        7805 Scars, other; Rate on limitation of function of 
affected part.

See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).
The Board notes that the rating criteria for rating of scars 
were further revised effective October 23, 2008.  A Veteran 
who desires review under the new criteria may request such a 
review, and such a claim will be treated as an increased 
rating claim.  See 38 C.F.R. § 4.114, as amended effective 
October 23, 2008.  As of this point in time, the Veteran has 
not requested review under the newly revised rating criteria.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

On March 10, 1988, the RO received the Veteran's initial 
claim for compensation, including a claim for service 
connection for residuals of an in-service hernia.  Prior to 
adjudication of the claim in May 1989 the RO was unable to 
obtain the Veteran's service treatment records.  The claim 
was denied in May 1989, apparently on the basis that the 
Veteran was not shown to have experienced a hernia during 
active service.  The Veteran was notified of this decision in 
June 1989.

On August 25, 2003, the RO received the Veteran's application 
to reopen his claim for service connection for residuals of a 
hernia repair.  In the months thereafter, the RO received 
both from the Veteran and the service department service 
treatment records indicating that the Veteran underwent an 
epigastric hernia repair during active service, in January 
1975.  Consequently, in May 2004, the RO granted service 
connection for a residual scar of the Veteran's epigastric 
hernia repair.  The effective date for service connection was 
March 10, 1988, the date of receipt of the Veteran's original 
claim, for the reason that the grant of service connection 
was based on the receipt of records from the service 
department that had existed at the time of adjudication of 
the original claim but had not been associated with the 
claims file.  See 38 C.F.R. §§ 3.156(c) (New and material 
evidence-Service department records).  

In the May 2004 rating decision , the RO assigned a 
noncompensable rating for the Veteran's residual tender scar 
for the period from March 10, 1988, to August 24, 2003, and a 
10 percent rating for the period from the date of the 
Veteran's application to reopen his claim, August 25, 2003, 
forward.  

Private records of treatment in October 1983 indicate that 
the Veteran underwent a second hernia repair in October 1983.  
A May 1988 VA examiner described this 1983 repair at Hinds 
General Hospital as having been for an umbilical hernia, 
whereas as the January 1975 in-service hernia repair was for 
an epigastric hernia.  In any event, the Veteran is currently 
service-connected for residuals of the epigastric hernia 
repair rather than the umbilical hernia repair.

At a May 1988 VA examination, the Veteran was noted by 
history to have undergone a hernia repair in 1975.  He now 
complained of pain in the back and epigastrium when lifting 
something heavy.  The history of hernia repair in 1983 was 
also noted.

On VA examination in May 1988, the Veteran was noted to be on 
crutches (he had experienced a serious injury to his left leg 
in February 1988).  His abdomen was soft.  Bowel sounds were 
normoactive.  There was a vertical epigastric scar measuring 
3 cm by 1 cm, and a periumbilical scar 3 cm by 2 mm.  There 
were no recurrent hernias.  The examiner made no findings as 
to whether either hernia scar was tender or painful on 
examination; nor did the examiner comment regarding the 
plausibility of the Veteran's complaints of pain in the 
epigastrium being related to his scar.  As noted above, the 
claim was denied by the RO in May 1989 for lack of evidence 
of in-service incurrence because the service treatment 
records of the in-service hernia repair had not been received 
by the RO as of that time.

The Veteran has submitted records of October 1999 surgery for 
a left inguinal hernia repair as evidence for an increased 
rating for his service-connected epigastric hernia repair.  
However, as ascertained by a July 2004 VA examiner (see 
below), he is not service-connected for residuals of a left 
inguinal hernia repair.
 
At a May 2004 VA examination, the Veteran asserted that with 
straining upon lifting or bowel movements he had pain in the 
area of his hernia repair.  He stated that he did not have a 
recurrent hernia, but only pain in the area.  On physical 
examination there was a 1.5-inch by .75-inch flat, 
hypopigmented scar in the epigastric area.  There was no 
evidence of recurrent hernia.  The scar had no chronic skin 
changes, ulcerations, breakdown or any evidence of functional 
abnormality of abdominal wall movement.  The examiner's 
impression was residual scar from epigastric hernia repair.  
The examiner elaborated that the Veteran's complaints were 
consistent with the stretching of scar tissue in the area of 
the repair with certain valsalva movements of the abdominal 
wall, and that pain was the only factor involved.  He further 
opined that there was no involvement with intestinal 
function.

At a July 2004 VA examination, the Veteran stated that he had 
some pain during straining of his abdominal wall such as 
during lifting or having a bowel movement.  On examination 
there was an oval scar approximately 1 1/2 inches in diameter, 
flat, slightly hypopigmented in the epigastrium of the 
abdominal wall.  There were no chronic skin changes.  There 
was no skin breakdown or ulceration.  There was slight 
tenderness to palpation.  There was no adverse effect on the 
function of abdominal wall movement.  There was no evidence 
of recurrent hernia.  The examiner's impression was residuals 
of ventral hernia repair.

The July 2004 examiner further commented that the Veteran 
also wanted to have residuals of an umbilical hernia repair 
and a left inguinal hernia repair addressed.  However, the 
examiner noted, there was no indication that these were 
service-connected conditions.  

There are numerous additional records of private and VA 
treatment and examination by SSA and VA.  However, none of 
these records pertain to ongoing symptoms of the Veteran's 
service-connected residuals of his epigastric hernia repair.

The Board can find no reason to doubt the Veteran as to his 
description of symptoms.  His claim of having undergone an 
epigastric hernia repair during service proved credible, and 
his assertions as to symptoms and past events in general have 
been supported by the evidence of record and are viewed by 
the Board as credible.

Because new service department records were received in 
connection with reopening and granting the Veteran's claim 
for service connection, as discussed above, the date of claim 
in this matter is March 10, 1988-the claim is adjudicated as 
though the prior May 1989 denial of the Veteran's March 19, 
1988, claim for service connection had not occurred.  See 38 
C.F.R. § 3.156(c).

The relevant symptoms described by the Veteran at his May 
1988 VA examination-pain in the epigastrium when lifting 
something heavy-are the same as the symptoms described at 
the VA examinations in May 2004 and July 2004.  The VA 
examiner in May 2004 provided a medical opinion that the 
Veteran's complaints were consistent with the stretching of 
scar tissue in the area of the repair with certain valsalva 
movements of the abdominal wall.  The Board finds credible 
the Veteran's assertions that he has experienced these 
symptoms of his healed and stable epigastric hernia repair 
scar during the full period from the date of his March 10, 
1988, forward.  Because the May 2004 VA examiner provided an 
objective rationale based on clinical examination for the 
Veteran's subjective descriptions of pain and tenderness in 
the scar area, the scar may be said to have been tender and 
painful on objective observation.  Accordingly, and resolving 
all benefit of the doubt in the Veteran's favor, an earlier 
effective date of March 10, 1988, for the Veteran's 
epigastric hernia repair scar is warranted.  See 38 C.F.R. §§ 
3.156(c), 3.400, 4.118 (Diagnostic Code 7804) (as in effect 
prior to August 30, 2002); Diagnostic Code 7804 (as in effect 
from August 30, 2002).  This is the highest schedular rating 
available pursuant to Diagnostic Code 7804 for a single scar.  
An effective date earlier than March 10, 1988, is not 
available because this is the effective date for service 
connection for the epigastric hernia repair scar.

There is no evidence to support a rating in excess of 10 
percent for the Veteran's epigastric hernia repair scar for 
any period from March 10, 1988, forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The May 2004 and July 2004 VA 
examination reports indicate that the scar was 1 1/2 inches 
long and less wide; flat with slight hypopigmention; with no 
chronic skin changes, no breakdown, no ulceration; and no 
adverse or functional effect on abdominal wall movement.  In 
the words of the May 2004 report, pain was the only factor 
involved-a factor that is accounted for in the criteria for 
the assigned 10 percent rating.

There is no indication that the scar has been more than 
superficial, has affected the function of the affected part 
of the body, has been disfiguring, or has been productive of 
any other additional impairment during the period from March 
10, 1988, forward.  Thus, there is no alternative rating code 
for any period from March 10, 1988, forward under which the 
Veteran's residuals epigastric hernia scar may be rated.  
See, e.g., the following inapplicable rating codes: 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, as effective form August 30, 
2002 (Scars, other than head, face or neck, that are deep or 
that cause limited motion); Diagnostic Code 7803 (Scars, 
superficial unstable), as in effect from August 30, 2002; 
Diagnostic Code 7805 (Scars, other, to be rated on limited 
motion of affected part), as in effect from August 30, 2002).

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent, the benefit of the 
doubt rule is not for application with respect to this aspect 
of the Veteran's appeal.  See generally Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An earlier effective date of March 10, 1988, for a 10 percent 
initial rating for a residual scar of an in-service 
epigastric hernia is granted.

An initial rating in excess of 10 percent for a residual scar 
of an epigastric hernia repair is denied.

____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


